Rao, Chief Judge:
The merchandise covered by the protest enumerated above consists of wool sweaters assessed with duty at the rate of 42% per centum ad valorem under item 382.03 of the Tariff Schedules of the United States for women’s, girls’, or infants’ lace or net wearing apparel, whether or not ornamented, and other women’s, girls’, and infants’ wearing apparel ornamented.
It is claimed in said protest that said merchandise is properly dutiable at the rate of 25% per centum ad valorem under item 741.50 of said tariff schedules as articles, not specially provided for, of beads, ' of bugles, of spangles, of imitation gemstones or of-'any combination thereof.
This protest has been submitted for decision upon a written stipulation of counsel for the respective parties hereto which reads as follows:
IT IS STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States:
That the items marked “A”, and checked J W (Import Spec’s Initials) by Import Specialist J. Wargo (Import Spec’s Name) on the invoices covered by the protest enumerated above, and assessed with duty at 42% per centum ad valorem under the provisions of item 382.03, TSUS, consist of wool sweaters, fully covered wtih beads, bugles, or spangles.
That said sweaters are, in fact., in chief value of bugles, beads, or spangles and that the wool fabric is not visible in significant part after the beads, bugles or spangles are applied to the sweater.
It is claimed that said merchandise is properly dutiable at 25% per centum ad valorem under the provisions of item 741.50, TSUS, as articles, not specially provided for of beads, of bugles, of spangles, or any combination thereof.
That the protest be deemed submitted on this stipulation, the protest being limited to the items marked with the letter “A”, as aforesaid, and abandoned as to all other items.
Upon the agreed facts, we hold the merchandise here in question, identified by invoice items marked and checked as aforesaid, to be dutiable at the rate of 25% per centum ad valorem under item 741.50 of said tariff schedules, as articles not specially provided for, of beads, of bugles, of spangles, of imitation gemstones or of any combination thereof. The claim in the protest to that effect is sustained. All other claims are, however, overruled.
Judgment will be entered accordingly.